Citation Nr: 9910081	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right tibia fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to May 
1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1997 rating decision, in 
which the RO denied the veteran's increased (compensable) 
rating claim for residuals of a right tibia fracture.  The 
veteran filed an NOD in July 1997, and an SOC was issued by 
the RO the following month.  The veteran filed a substantive 
appeal in September 1997.  In October 1997, the veteran 
testified before a hearing officer at the VARO in Winston-
Salem, NC.  A supplemental statement of the case (SSOC) was 
issued that same month.  The veteran was scheduled for a 
November 1998 hearing before a member of the Board in 
Washington, D.C., but failed to report.  

The Board further notes that, in his substantive appeal the 
veteran filed additional claims of secondary service 
connection for a bilateral knee disorder, left ankle 
disorder, low back disorder, and bilateral hip disorder, all 
resulting from his service connected right tibia fracture.  
These issues have not been fully developed for appeal, and 
while not before us at this time, they are referred to the RO 
for any action deemed warranted.  

REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected right tibia fracture is more severe than 
previously evaluated.  See Johnston v. Brown, 10 Vet.App. 80, 
84 (1997); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A brief review of the veteran's claims file reflects that he 
was service connected for a right tibia fracture, without 
residuals, in a July 1957 rating decision.  The disorder was 
determined to be a noncompensable disability, with an 
effective date from March 1957.  

In September 1996, the veteran filed an increased rating 
claim for residuals of a right tibia fracture.  Medical 
records submitted in support of his claim noted findings of 
alcohol dependence and peripheral neuropathy.  In particular, 
a Johnson Neurologic Clinic report, dated in October 1992, 
noted the veteran's complaints of numbness in his hands and 
feet, weakness in his legs, unstable ankles, and marked 
steppage gait and foot drop bilaterally.  During a VA general 
medical examination in March 1997, the examiner noted that 
the veteran had been treated for a fracture of the [right] 
lower 1/3 of the tibia, which included casting, and that the 
injury had apparently not bothered him since then.  On 
further clinical evaluation, examination of the lower 
extremities revealed a great deal of atrophy, apparently 
associated with the veteran's neuropathy, but otherwise the 
examination was completely within normal limits.  There was 
no tenderness or misalignment of the veteran's previously 
non-displaced right tibia fracture.  The examiner's diagnosis 
included post status fracture of the right distal third of 
the tibia, non-displaced, without residual.  No radiographic 
study was undertaken.  An associated VA neurological 
examination of the veteran, that same day, reported a 
diagnosis of peripheral neuropathy of both feet.  

During an October 1997 personal hearing before a hearing 
officer at the VARO in Winston-Salem, NC, the veteran 
reported that, following the injury to his right tibia, he 
had begun to notice swelling and restricted movement in his 
right ankle sometime in 1960.  He testified that he had 
fallen on occasion, and could walk four or five blocks or 
drive his car for 45 minutes before having to stop because of 
right ankle pain.  In addition, the veteran reported that he 
had not received any treatment for his right ankle, but had 
been issued a cane to help him maintain his balance.  He also 
reported that no recent X-rays of his right ankle had been 
taken.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals) has 
emphasized that -

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination. Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Furthermore, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In the case of DeLuca, supra, the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45 (1998).  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.


The Board notes that the veteran's right tibia fracture is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, "Ankle, 
limited motion of."  In reviewing the veteran's appeal, the 
medical evidence would appear to reflect that the veteran's 
current right ankle pain, instability, and numbness are 
actually the result of his diagnosed peripheral neuropathy.  
However, the Board is not competent to distinguish among the 
various conditions which may be causing the veteran's pain, 
without a solid foundation in the record grounded in medical 
evidence.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Moreover, in view of the Court's holding in Spurgeon, supra, 
because the record before us does not appear to adequately 
distinguish pain claimed by the veteran to be the result of 
his right tibia fracture from any pain resulting from his 
peripheral neuropathy of his right lower extremity, and 
because the veteran has indicated that he experiences a 
greater functional loss due to pain, this appeal must be 
remanded for a new examination.  38 C.F.R. §§ 4.2, 19.9 
(1998).  

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's 1996 sworn testimony as to 
pain from his right third toe, which could cause 
functional impairment under DC 5284, the Court will 
remand this claim for a new examination that 
adequately evaluates the functional impairment due 
to pain in the veteran's right third toe, followed 
by a decision that specifically addresses the pain 
issue, supported by an adequate statement of reasons 
or bases.  See DeLuca v. Brown, 8 Vet.App. 202, 207-
08 (1995); see also Smallwood, supra; Green (Victor) 
v. Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and 
contemporaneous medical examination, one which takes 
into account the records of the prior medical 
treatment, so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, ___ Vet.App. ___, No. 96-1214, slip op. at 19 
(Feb. 11, 1999).  Here, also, we have the veteran's testimony 
as to pain, and a challenged rating based upon 
musculoskeletal disability.  See also Fenderson v. West, 12 
Vet.App. 119, 128 (1999), holding that a veteran's complaint 
of "foot pain that is worse with activities is evidence of 
pain on movement and functional disability due to pain that 
requires explicit consideration under 38 C.F.R. §§ 4.40 and 
4.45."

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred and the 
claim for increased rating for residuals of right tibia 
fracture is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers (VA or 
non-VA), if any, who have recently treated the 
veteran for residuals of his right tibia 
fracture.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of private medical records in 
connection with each non-VA source identified.  
The RO should attempt to obtain any such 
private treatment records, and any additional 
VA medical records not already on file which 
may exist, and incorporate them into the claims 
folder.  

2.  The veteran should then be scheduled for a 
medical examination to re-evaluate the nature 
and extent of his right tibia fracture.  Before 
evaluating the veteran, the examiner should 
review the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should comment on 
whether the veteran's complaints of pain and 
instability in his right ankle are the result 
of his right tibia fracture, or residuals of 
his peripheral neuropathy.  If found to be the 
result of the veteran's right tibia fracture, 
the examiner should comment on the effect pain 
has on the veteran's functional ability, i.e., 
whether there is any functional loss in the 
right ankle due to weakened movement, excess 
fatigability, incoordination, or pain on use.  
If feasible, the examiner should comment as to 
any additional range-of-motion loss (beyond 
that due to the objectively-demonstrated right 
ankle abnormality) caused by those factors.  
The examiner should also state the etiology of 
any pain, and whether such pain claimed by the 
veteran is supported by adequate pathology, or 
evidenced by visible behavior on motion or 
palpation.  All opinions expressed should be 
supported by reference to pertinent evidence.

3.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim, 
with particular consideration of the provisions 
of 38 C.F.R. § 4.40 and § 4.45.  If action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the case 
(SSOC) concerning all evidence added to the 
record since the last SSOC, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
Thereafter, the veteran and his representative 
should be given an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

